tax_exempt_and_government_entities_division release number release date uil code org department of the treasury internal_revenue_service date taxpayer_identification_number ificati form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested - dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter-3618 catalog number 34809f ee be if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the intemal revenue service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please cail the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely martha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886-a explanation of items - schedule name of taxpayer org year ended legend org name of organization state name of state officers name of officers of the organization date1 year of audit date2 effective date candidate name of candidate for office issue whether org qualifies as a tax-exempt_organization under sec_501 of the internal_revenue_code facts org was incorporated in the state of state the organization received a letter of determination from the internal_revenue_service recognizing it as an organization exempt from federal_income_tax as described in code sec_501 the officers of the org inc during the year were officers during the year org participated in numerous activities that political activities its political campaign activities consisted of the following publishing a full page article in a newspaper that indicated org opposed candidate ’s bid for office two separate mass mailings which totaled over big_number mailings each time which stated that org was in opposition to candidate’s bid for office and placed signs on org’ trucks that indicated that they were in opposition to candidate’s bid for office org ’ political activities were not confined to the election campaign general_public email list the emails were to support a re-election campaign for attorney_general more detailed descriptions of the political campaign activities are below it also sent out emails the newspaper article org paid for an advertisement to be placed in a newspaper the full page advertisement states candidate is a catholic baby-killing hypocrite and we’re going to expose him to the world and show exactly what abortion does to innocent little babies this is the most pivotal election in history if candidate wins the babies lose forever the article also states if candidate gets elected he will appoint one or more pro-abortion judges the article also requests contributions under the following heading help us expose candidate and show the department of the treasury - internal_revenue_service form 886-a explanation of items form 886-a name of taxpayer org truth about abortion the advertisement also solicits contributions that says yes you can count on my support for this vital mission to expose and defeat the hypocritical baby-killer candidate we cannot afford to let this man in office contributions anywhere from dollar_figure to dollar_figure the solicitation then asks for year ended schedule two political mailings of each org also used it resources and volunteers for two mailings which indicated that candidate should not be supported in his bid for office the two different mailings that totaled each state candidate is a baby-killing hypocrite etc this is the most pivotal election in history if candidate wins the babies lose as you know we’ve pulled out all the stops in a relentless all-out campaign to expose this vile baby-killer who could easily become our next elected official if we don’t do everything we can to stop him the mailings were approximately pages and states that if candidate is elected his election would impact abortion the mailings also stated that individuals should not vote for candidate political email alerts the president of org also sent out emails to individuals on org’s email list the email asked for support of attorney_general in the upcoming election the email states p lease take a moment to read attorney general’s message then prayfully consider what you can do to help this brave pro-life warrior continue his fight to uphold the laws of the state the email then contains a message from attorney_general in which he states i however need your help and the help of all who are appalled at this approach to such issues one of the tactics of those who oppose us is to delay the legal proceeding until after the next election to use mainstream media bias to distort the issue to funnel large amounts of monies to a candidate that will look the other way if elected and after prevailing at the ballot box going back to ‘being above the law political_expenditures org fundraising information indicated the cost of the trip with the candidate’s signs on the trucks would cost the organization approximately dollar_figure the advertisement in the newspaper cost org dollar_figure org also had various expenditures related to the two mass mailings in opposition to candidate’s bid for office law sec_501 of the internal_revenue_code provides that corporations organized and operated exelusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org year ended explanation of items schedule _ carrying on propaganda or otherwise attempting to influence legislation and which does not of statements any political participate or intervene in including the publishing or distributing campaign on behalf of or in opposition to any candidate for public_office shall be exempt from taxation in 666_f2d_1096 cir the seventh circuit stated that an organization will lose recognition of its tax-exempt status by participation in any political campaign activity regardless of whether it is a substantial or an insubstantial part of the organization’s activities in 858_f2d_876 2d cir cert_denied 490_us_1030 the court held that the organization did not qualify as a tax-exempt charitable and educational_organization because its rating of candidates for judgeships at the municipal state and federal levels constituted prohibited intervention or participation in political campaigns the ratings were communicated to the members and the public and constituted indirect political activity not merely the dissemination of objective data as argued by the association the court also rejected the association’s contention that a substantiality requirement should be applied to political activities agreeing with the seventh circuits decision in dykema the second circuit went on to state that no degree of support for an individual’s candidacy is permitted the prohibition against campaign intervention is absolute government’s position an organization with recognition of exemption under lr c sec_501 may not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office this prohibition is absolute during the year org inc participated in various campaign activities that were in opposition to a candidate that was running for public_office the advertisement in the newspaper opposed candidate’s bid for office the ad stated w e cannot afford to let this man become a public officer the advertisement was clearly a violation of sec_501’s absolute prohibition against political campaigning in opposition to a candidate for public_office org also intervened in a political campaign against candidate with two massive mailings to the general_public the mailings stated that people should not vote for candidate it also stated that org was on an all out campaign to expose this vile-baby-killer who could easily become our next public officer the mailers were in opposition to candidate’s bid for the presidency and were a clear violation of sec_501 c ’s absolute prohibition against candidate for public participating in a political campaign on behalf of or in opposition to any office org also placed signs on two trucks during the season the signs were political in nature because the signs indicated that voters should oppose the candidate’s ticket because of their stand on abortion the signs were on the trucks for approximately four months and the trucks were driven across the country to try to persuade the public not to vote for candidate department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org explanation of items year ended schedule the president of org sent out an e-mail using the organization’s email address to try to gain support for attorney_general in the upcoming election for attorney_general this is also a violation of the c prohibition against political campaigning on behalf of or in opposition to any candidate for public_office conclusion a political campaign on behalf of has violated sec_501’s prohibition against participating in in opposition to org or intervening in any candidate for public_office on several foregoing occasions this prohibition is absolute therefore org c tax-exempt status should be revoked as subsequent years org income_tax returns u please provide the required returns date2 is required to file forms recognition of section of s corporate ‘ effective in inc ’s inc or form 886-a department of the treasury - internal_revenue_service uil legend org name of organization num employer id number datel effective date date2 year end of effective date - candidate name of candidate for office date org dear person to contact identification_number contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court this is a final adverse determination_letter as to org’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org is not operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you intervened numerous times in the political campaign in opposition to the candidacy of candidate in contravention of the provisions of sec_501 prohibiting such intervention based upon these reasons we are revoking your sec_501 tax exempt status to datel contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date2 and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service local office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose namé and telephone number are shown in the heading of this letter sincerely yours martha a ramirez director eo examinations
